Lehman

SAIL 2005-HE2

8/30/2005
Client Name: Lehman
Security: SAIL 2005-HE2
Date of Report: 8/30/2005
Hightlight Summary
Non-Performing Loans: Delinquencies:
There are a total of 65 loans that are delinquent; of which 6 are delinquent for
90 days or more. RMG has sent an email to the
servicer(s) requesting an explanation as to why the foreclosure process was not
initiated for these loans.
Foreclosures:
There are a total of 19 loans that are in foreclosure.
In reviewing the loans in foreclosure we have noted and are taking action on the
following exceptions:
Loans in Foreclosure >= 60 days beyond state average: 0
Loans with Late FC Initiation (>= 100 days del): 11
Loans in FC with a BPO >= 180 days old: 0
Bankruptcies:
There are a total of 7 loans in bankruptcy.
In reviewing the loans in bankruptcy we have noted and are taking action on the
following exceptions:
BKs with End/Dismissal Dates: 0
Chapter 7 BKs >= 150 days old: 0
Non-performing Chapter 11/13 BKs 0
REOs
There are a total of 0 loans in REO.
In reviewing the loans in REO we have noted and are taking action on the
following exceptions:
REO Eviction Initiation Exceptions: 0
REO in Inventory >= 200 days: 0
REO Listing Timeline Exceptions: 0
Forbearances:
There are a total of 86 loans in forbearance.
In reviewing the loans in forbearance we have noted and are taking action on the
following exceptions:
Non-performing FBs: 0
Paid Off Loans
There are a total of 66 loans which paid off during the month with a total upb
of $15,321,931.00.
In reviewing the loans that paid off during the month we have noted and are
taken action on the following:
Missing Prepayment Premiums: 0
Loans with Negative BPO variance:
There are a total of 38 loans with a total upb of $5,764,682.00 which have a
negative BPO variance. RMG has contacted the
servicer(s) for loans with a negative variance >= to -40% requesting an
explanation for the significant decline in the value of
these properties. RMG will advise you if our investigation uncovers any declines
due to a fraudulent appraisal.
First Payment Defaults:
There are a total of 27 loans with a total upb of $6,486,150.00 which appear to
have defaulted on there first payment. RMG has
contacted the servicer(s) to confirm that they are, in fact, first payment
defaults and will advise you once we receive this
confirmation.
RMG is actively monitoring this pool of loans against FNMA and industry
guidelines and has developed a series of
exception reports that will contain the loan level detail for any exceptions
summarized above. As the servicer(s)
respond to our queries concerning these exceptions, their responses will be
incorporated into our loan level reports for
you to view. Additionally, RMG is working closely with the servicer(s) in
ensuring that all defaults are being properly
managed and expedited.
Insurance: Insurance Claims Pending:
There are a total of 0 claims pending with a total claim amount of $ 0.00. Of
the total claims pending, 0 claims are pending >= 90
days. RMG has sent an email to the servicer(s) requesting an explanation as to
the delay in settling these claims.
Insurance Claims Settled:
There are a total of 0 claims that were paid this month totaling 0.00. Of the
total paid claims, 0 were settled for less than the
amount claimed. RMG has sent an email to the servicer(s) requesting an
explanation for the curtailments in the claim amount.
Insurance Claims Rejected:
There are a total of 0 claims that were rejected. RMG has sent an email to the
servicer(s) requesting an explanation for each
reject.
Other: Forecasted Loss Report:
There are 17 loans appearing on this report with a total estimate loss for all
loans amounting to $678,286.00. These loans are in
either foreclosure or REO at the present time and will potentially result in a
loss at the completion of the liquidation process.
Watchlist Report:
This report contains 0 loans which are currently delinquent but may result in a
future loss if they are not managed back into a
performing status.
Deal Statistics:
CPR: 7.40528776640698
MDR: 0
CDR: 1.34925848567516
SDA: 0.00083005142123835
Attachment: Not Available
* If you are asked to authenticate again, please enter username and password you
were assigned to.

--------------------------------------------------------------------------------